Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered August 7, 1963 on his plea of guilty, convicting him of attempted violation of subdivision 3 of section 1751 *875of the Penal Law (relating to narcotic drugs), and resentencing him as a second felony offender. Judgment affirmed. Defendant’s sole contention is that he should have been sentenced as a first felony offender because his prior Federal conviction for selling, dispensing and distributing narcotic drugs, in violation of the Federal law (U. S. Code, tit. 26, §§ 4701,-4703, 4704a, 4771a, 7237a), was not of felony grade. In our opinion, the defendant’s earlier Federal conviction was properly counted as a prior felony offense, and the elements of “dispensing and distributing” narcotic drugs, charged therein, were acts which would also be felonious, if committed in this jurisdiction {People v. Garland, 20 A D 2d 822). Christ, Acting P. J., Hill, Rabin, Hopkins and Benjamin, JJ., concur.